Citation Nr: 1028505	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
recurrent major depression, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, recurrent major depression, and 
depressive disorder.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic experiences 
during his active military service.  In an October 2005 personal 
statement, the Veteran stated that he was exposed to live fire 
over his head and "big guns."  He also explained that he fell 
during a training exercise, and a sergeant picked him up and 
"threw" him, which resulted in hospitalization thereafter.  The 
Veteran further added in a March 2009 statement that he fell 
during training camp causing injury to his stomach.  He was sent 
to the hospital, and surgery was performed on his umbilical.  The 
Veteran contends that service connection is warranted for his 
PTSD due to these stated in-service events.  

Post service treatment records reflect diagnoses of PTSD, mild 
recurrent major depression, and depressive disorder.  VA 
outpatient treatment records note that the Veteran dreams about 
his military experience and avoids military films and shows.  See 
VA outpatient treatment records from August 2001 to November 
2009.  

During the pendency of this appeal 38 C.F.R. § 3.304(f) 
pertaining to PTSD was amended as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Giving the foregoing, the Board believes that the Veteran should 
be afforded a VA psychiatric examination to determine whether an 
acquired psychiatric disorder, to include recurrent major 
depression, depressive disorder, and PTSD, is or is not present, 
and if so, whether any acquired psychiatric disorder is related 
to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only  
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability, 
including recurrent major depression, depressive disorder, and 
PTSD, that is etiologically related to his military service.  As 
previously stated, the medical evidence of record shows that the 
Veteran has diagnoses of PTSD, recurrent major depression, and 
depressive disorder.  As such, the issue on appeal, which has 
been recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board also notes that the Veteran submitted additional 
medical evidence in support of his claim without a waiver, which 
was received by the RO in November 2009.  These records are 
referred for initial review.  See 38 C.F.R. § 20.1304 (2009).  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action: 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be performed 
and the examiner should review the results 
of any testing prior to completing the 
report.  The examiner should identify all 
objective indications of psychiatric 
disability.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-IV).  
The examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more of any identified in-service 
stressors.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD due to 
an in-service stressor, the examiner should 
explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
any diagnosed acquired psychiatric disorder 
is related to service.

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.  

2.  Undertake any additional development 
deemed necessary.  Thereafter, readjudicate 
the claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include recurrent major 
depression, depressive disorder, and PTSD.  
If the benefit remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), and the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



